FILED
                            NOT FOR PUBLICATION                             JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VAROUJAN MINASIAN,                               No. 06-70091

              Petitioner,                        Agency No. A070-102-566

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 10, 2012
                               Pasadena, California

Before: PREGERSON, McKEOWN, and W. FLETCHER, Circuit Judges.

       Varoujan Minasian, a national and citizen of Armenia, petitions for review

of a final order of the Board of Immigration Appeals (“BIA”), adopting without

opinion the immigration judge’s (“IJ”) decision denying Minasian’s application for

asylum, withholding of removal, and protection under the Convention Against




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252(a)(1) and deny the

petition for review.

      Although not all of the IJ’s credibility findings are supportable, there is still

substantial evidence to support the adverse credibility determination. Wang v. INS,

352 F.3d 1250, 1259 (9th Cir. 2003) (“So long as one of the identified grounds is

supported by substantial evidence and goes to the heart of [the] claim of

persecution, we are bound to accept the IJ’s adverse credibility finding.”).1

Although Minasian told the IJ that he was arrested twice in Armenia for his

political activity and beaten during one arrest, Minasian’s asylum application filed

in 1991 did not mention either arrest or the beating. The IJ found the discrepancy

sufficient to call into question whether the alleged persecution actually occurred.

      Minasian argues that he did not raise the arrests in the application because of

translation difficulties. The application, however, states that the petitioner was

threatened during or after participation in political marches, and that he would be

arrested if he did not stop participating in such marches. The IJ concluded, based

on Minasian’s ability to convey the threat of future arrest, that alleged translation


      1
       Although the REAL ID Act of 2005, Pub. L. No. 109–13, Div. B, Title I,
§ 101(h)(2), 119 Stat. 231, has modified the scope of our review of an IJ’s adverse
credibility finding for asylum applications filed after May 11, 2005, these
modifications are not applicable here because Minasian filed his application before
the REAL ID Act’s effective date.

                                           2
difficulties did not explain his failure to communicate his alleged arrests at the time

he filed his asylum application. This inconsistency goes to the heart of Minasian’s

claim, and constitutes substantial evidence to support the adverse credibility

finding. Accordingly, we are not presented with a situation where “no reasonable

factfinder could find that the petitioner was not credible.” Oshodi v. Holder, 671

F.3d 1002, 1007 (9th Cir. 2012) (quoting Malkandi v. Holder, 576 F.3d 906, 917

(9th Cir. 2009)) (internal quotation marks omitted).

      Because Minasian failed to satisfy his burden of establishing eligibility for

asylum, he also cannot meet the higher withholding of removal standard. See

Movsisian v. Ashcroft, 395 F.3d 1095, 1097 (9th Cir. 2005) (“In failing to qualify

for asylum, [the petitioner] necessarily failed to meet the more stringent standard

of proof for withholding of deportation.”).

      In addition, because Minasian’s “claims under the Convention Against

Torture are based on the same statements . . . that the BIA determined to be not

credible,” this court “must similarly affirm the rejection of [Minasian’s] claim

under the Convention Against Torture.” Farah v. Ashcroft, 348 F.3d 1153, 1157

(9th Cir. 2003).

      Finally, we note that Minasian has not been prejudiced by any delay on the

part of the government.


                                           3
PETITION FOR REVIEW DENIED.




                       4